DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0141589) in view of Yasunori et al. (US 2019/0013664)


Re Claim 1; Inoue discloses a vessel (17) power supply system for a vessel including a propulsion device that includes an engine (11) and a generator (12) driven by the engine to generate electricity, the vessel power supply system comprising: (Fig. 1) 
a first battery (201) that supplies power to the propulsion device; (Fig. 1 and Fig. 2, Fig. 2 discloses the detail of the battery system which is coupled to the engine)
a second battery (206) that supplies power to accessories (14) of the vessel; 
a first open circuit voltage sensor that detects an open circuit voltage of the first battery; (Par. 0025)
a second open circuit voltage sensor that detects an open circuit voltage of the second battery; (Par. 0025)
a first switch (210) that is turned on/off to open and close a current path between the first battery (201) and the second battery (206); and 
t an engine 11; a generator 12 (alternator) that is mechanically connected to the engine 11 0063.).wherein the second battery (206) is connected in parallel with the first battery (201); and 

Inoue does not necessarily disclose the first switch (210) is disposed in a current path between the second battery (206) and the first end of on/off switch (205) such that the second battery is connected to the propulsion device via the power line in parallel with the first battery when the on/off switch and the first switch are both on, and that the second battery is disconnected from the propulsion device when either the on/off switch or the first switch is off. 
However Yasunori discloses the first switch (42) is disposed in a current path between the second battery (22) and the first end of on/off switch (43) such that the second battery is connected to the propulsion device (1) via the power line in parallel with the first battery (21) when the on/off switch (43) and the first switch (42) are both on, and that the second battery is disconnected from the propulsion device (1) when either the on/off switch (43) or the first switch is off (42). 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied on the arrangement disclosed by Yasunori in the power distribution between the switches and the batteries in order to quickly increase the system voltage without 

Re Claim 2; Inoue discloses wherein the second battery (206) is connected to the propulsion device (12) via the current path; and when the first switch (210) is turned on/off, the second battery (206) is connected to/disconnected from the propulsion device (12) (Fig. 2).

Re Claim 3; Inoue discloses further comprising a switch controller (200) configured or programmed to control the first switch. (Fig. 2)


Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Yasunori  and further in view of Komatsu (US 2012/0049771)

Re Claim 4; Inoue discloses a vehicle with a first and second battery as disclosed above. 
Inoue does not disclose further comprising a main switch that is able to supply power to the propulsion device and to be turned off by the user to stop supplying power to the propulsion device; wherein the switch controller is configured or programmed to turn the first switch off when the main switch is turned off.
However Komatsu discloses a main switch (80) that is able to supply power to the propulsion device (22) and to be turned off by the user to stop supplying power to the propulsion device; wherein the switch controller (70) is configured or programmed to turn the first switch off when the main switch is turned off. (Fig. 1)


Re Claim 5; Inoue discloses further comprising a start determining processor configured or programmed to determine whether the engine of the propulsion device has started; 
wherein the switch controller is configured or programmed to turn the first switch on when the main switch is turned on and the start determining processor determines that the engine has started. (Fig. 3 of Inoue and also see Par. 0038 of Komatsu and)

Re Claim 6; Inoue discloses wherein the start determining processor is configured or programmed to determine whether the engine has started based on a rotational speed (32, 88) of the engine or a circuit voltage within the propulsion device. (The alternator charging the battery during cranking of the vehicle, Fig.4 of Inoue and also see Par 0038 Komatsu,)

Re Claim 7; the combination of Inoue in view of Komatsu discloses further comprising: a first storage that stores a first open circuit voltage value detected by the first open circuit voltage sensor when the first switch is in an off state; and a second storage that stores a second open circuit voltage value detected by the second open circuit voltage sensor when the first switch is in an off state. (Par. 0032 and also Fig. 1, all the voltage information measured are sent to the RAM 76 disposed in the ECU 70 Komatsu)

Re Claim 8; the combination of Inoue in view of Komatsu further comprising: a first battery remaining level calculator that calculates a first battery remaining level of the first battery based on the first open circuit voltage value stored in the first storage and an integrated value of a current flowing into/out of the first battery; and a second battery remaining level calculator that calculates a second battery remaining level of the second battery based on the second open circuit voltage value stored in the second storage and an integrated value of a current flowing into/out of the second battery. (Par. 0035, the CPU determines the state of charge of the batteries and that determination is based on the measured information sent from the individual batteries shown. Fig. 1 also discloses a phantom line purposed to transmit a state of the batteries to the ECU 70)

Re Claim 9; Inoue discloses further comprising a charging circuit that charges the first battery and the second battery with electric power generated by the generator; wherein when the first switch is on and the first battery remaining level calculated by the first battery remaining level calculator becomes lower than a first threshold value, the first switch is turned off. (Fig. 4 of Inoue)

Re Claim 10; Inoue discloses wherein, when the first switch is off and the first battery remaining level calculated by the first battery remaining level calculator exceeds a second threshold value that is equal to or higher than the first threshold value, the first switch is turned on. (Fig. 14 of Inoue)

Re Claim 11; Inoue discloses further comprising a charge limiter that limits charging by the charging circuit when the first battery remaining level calculated by the first battery remaining level calculator is equal to or higher than a third threshold value that is equal to or higher than the first threshold value and the second battery remaining level calculated by the second battery remaining level calculator is equal to or higher than a fourth threshold value. (Par. 0194 of Inoue)
Response to Arguments
Applicant’s arguments, see pages 1-3 filed 012/15/2020 with respect to the rejection(s) of claim(s) 1-3 under U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasunori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
02/25/2021Primary Examiner, Art Unit 2836